Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880).

Regarding claims 1 and 19, Christman Jr. teaches an artificial turf comprising a backing layer individual tufts extending through the backing layer wherein each tuft comprises, a first, second and third distinct yarns per tuft. The first, second and third yarns are not twisted together, Christman Jr. is silent regarding the claimed variations in the yarns. However, Peeples teaches two different yarn bundles and it would have been more than obvious to one of ordinary skill in the art at the time of the invention to employ three different yarn bundles delivered to the same needle  and simultaneously tuft through the backing layer wherein each of the first, second and third yarn bundles varies from the other yarn bundles in at least one of material, color, texture, tuft denier, denier per filament and cross-section in order to create a more natural looking turf with variations an arrive at the claimed invention.  Further, Peeples teaches the at least first, second and third yarns vary from the other yarns of the first, second and third yarns in at least one of material, color, texture denier, denier per filament, or cross section as PG Pub. 2003/0099787 is incorporated in Peeples. Peeples also teaches use of textured yarns, monofilament yarns and slit tape yarns and it would have been more than obvious to one of ordinary skill in the art to use the first, second and third yarns as texturized, slit tape and monofilament yarn in order to provide turf that has improved mechanical properties and also resembles real grass. The denier of the first, second and third distinct yarns have respective deniers within the claimed range wherein the first, second and third distinct yarns have a combined denier within the claimed range and wherein the combined denier is equal to a total of the respective deniers of the first, second and third distinct yarns as PG Pub. 2003/0099787 is incorporated in Peeples. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the yarns of Peeples in Christman Jr. in order to in order to create a more natural looking turf with variations an arrive at the claimed invention. 
Regarding claim 2, Christman Jr. teaches using a plurality of hook and knife assemblies to hold and cut the individual tufts thereby forming cut tufts.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time of the invention to have each row of the plurality of rows of individual tufts be substantially similar to each adjacent row of the plurality of rows of individual tufts in order to create uniformity of the turf and arrive at the claimed invention.  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Morton-Finger (PG Pub. 2013/0098531).
Regarding claim 3, The previous combination is silent regarding the claimed specific wrap yarn. However, Morton-Finger teaches using a wrap yarn in order to eliminate the need for extra steps and additional machinery and also provide the benefits of a monofilament fiber and slit film. In light of the motivation for using wrap yarns as disclosed by Morton-Finger as described above, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use the wrap yarn of Morton-Finger in the previous combination in order to eliminate the need for extra steps and additional machinery and also provide the benefits of a monofilament fiber and slit film fiber and thereby arrive at the claimed invention. 
Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Schlegel et al. (AU 2010/212281). 
Regarding claims 4-5, The previous combination is silent regarding the claimed infill material. However, Schlegel et al. teach disposing an infill material on a top surface of the backing layer and in between the tufts of the plurality of rows of individual tufts and the infill material being rubber particles or sand to provide support for the artificial tufted grass. It would have been obvious to one of ordinary skill in the art at the time of the invention of employ the infill material of Schlegel et al. in the previous combination in order to provide support for the artificial tufted grass.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Kawabata et al. (JP 2002/115139).
Regarding claims 6, The previous combination is silent regarding the claimed at least one first, second, and third yarn bundles composition. However, Kawabata et al. teach using a yarn of bulky continuous filament tape comprising LDPE, MDPE, polyester, polypropylene or nylon because it is excellent in stretch ability and flexibility and provides volume [0005, 0030 and 0040]. In light of the motivation for using the claimed bulk continuous filament tape yarn as disclosed by Kawabata et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed bulk continuous filament tape of Kawabata et al. in the previous combination because it is excellent in stretchability and flexibility and provides volume and thereby arrive at the claimed invention. 
Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Kawabata et al. (JP 2002/115139) in view of Rossing et al. (PG Pub. 2012/0189785). 
Regarding claims 7-18, The previous combination is silent regarding the claimed specifics of the first, second and third yarns. However, Kawabata et al. teach using a bulky continuous filament tape comprising LDPE, MDPE, polyester, polypropylene or nylon because it is excellent in stretch ability and flexibility and provides volume [0005, 0030 and 0040]. In light of the motivation for using the claimed bulk continuous filament tape yarn as disclosed by Kawabata et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed bulk continuous filament tape of Kawabata et al. in the previous combination because it is excellent in stretchability and flexibility and provides volume and thereby arrive at the claimed invention. 
The previous combination are silent regarding the claimed monofilament. However, Rossing et al. teach a monofilament of polyamide(of which nylon would have been obvious), polyethylene or polypropylene is used because it has increased strength, increased cross-sectional inertia and reduced shiny effect. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the monofilament as taught by Rossing et al. in the previous combination because it has increased strength, increased cross-sectional inertia and reduced shiny effect.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ two of the bulked continuous filament tapes thus fulfilling one as the bulked continuous filament and one as the tape) of Kawabata et al. as two of the yarns in because it is excellent in stretchability and flexibility and provides volume in order to part these qualities in the final article. The third yarn would be the monofilament as taught by Rossing et al. and would have been obvious to use the yarn of Rossing in the previous combination because it has increased strength, increased cross-sectional inertia and reduced shiny effect.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789